DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 05/16/2022
Claims 1 and 6 have been amended.  Claim 5 has been canceled.  Overall, claims 1-4 and 6-10 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification have been overcome.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 05/16/2022.  These drawings are approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
2.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harwath (Patent Number 4,958,997).
	Regarding claim 1, as shown ion Figs. 1-3,  Harwath discloses a structure comprising a rotor body 28 including a rotor shaft 13 arranged on a first end face of the rotor body 28; a sub-shaft cavity 36 opened in the rotor shaft 26 wherein the sub-shaft cavity and the rotor shaft are arranged concentrically and coaxially; a first locating keyway 60 opened on a first side inside the sub-shaft cavity and a second locating keyway 60 (see the annotated Figs. 1 and 3 below) opened on a second side inside the sub-shaft cavity in a symmetrical position with said first locating keyway, wherein said first and second locating keyway 60each begin at an edge of the sub-shaft cavity 36; a sub-shaft 37 (see  the annotated Figs. 1-2 below) arranged on a second end face of the rotor body 28, wherein the sub-shaft and the rotor shaft 13 are arranged concentrically and coaxially; and a first sub-shaft locating keyway (not numbered; however, read by the examiner is the keyways/groove  between the keys 35 and the spacer plate 35 and another end of the gear 28 – see the annotated Fig. 3 below) opened on a first side of the sub-shaft and a second sub-shaft locating keyway not numbered; however, read by the examiner is the keyways/groove between the keys 35 and the spacer plate 35 and another end of the gear 28 – see the annotated Fig. 3 below) opened on a second side of the sub-shaft 37 in a symmetrical position with said first sub-shaft locating keyway, and wherein said first and second sub-shaft locating keyway being at an edge of the sub-shaft 37.





    PNG
    media_image1.png
    593
    689
    media_image1.png
    Greyscale


      
    PNG
    media_image2.png
    674
    502
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    699
    766
    media_image3.png
    Greyscale

	Regarding claim 2, Harwath discloses wherein a depth of each said first and second locating keyway 60 is less than a depth of the sub-shaft cavity 36, and wherein the depth of sub-shaft cavity is less than a length of the rotor shaft 13.  
	Regarding claim 3, Harwath discloses, wherein a length of each said first and second sub-shaft locating keyway is less than a length of the sub-shaft 37 (see the annotated Figs. 1-3 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harwath in view of Ohta (U.S. Patent Application Publication Number 2013/0336828).
	Harwath disclose the sub-shaft 37 and the sub-shaft cavity 36 are interference fitted (see col. 4, lines 44-54); however, the Harwath fails to disclose both the rotor shaft and the sub-shaft being made of cast iron.
	Ohta teaches both the rotor shaft and the sub-shaft being made of cast iron (see page 3, para. [0026], lines 6-7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized both the rotor shaft and the sub-shaft being made of cast iron, as taught by Ohta in the Harwath apparatus, since the use thereof would have prevented the corrosion caused by the corrosive gas by the suppressed degree and improved the performance of multi-stage roots pump.    	
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have utilized both the rotor shaft and the sub-shaft being made of cast iron. Such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use. In other words, the use of both the rotor shaft and the sub-shaft being made of cast iron would have been an "obvious to try" approach because the use of such knows materials is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1382, 1396 (2007).  

Allowable Subject Matter
4.	Claims 6-10 are allowed over the prior art of record.
5.	The following is a statement of reasons for the indication of allowable subject matter:  
	- Claim 6 and its dependent are allowed because the prior art fails to disclose or render obvious the claimed combination including the limitation directed to wherein said first and second sub-shaft locating keyway being at an edge of the sub-shaft of each said rotor body; wherein the sub-shaft of one rotor body is securable within a sub-shaft cavity of another rotor body adjacent said one rotor body through the use of two sub-rotor shaft keys placed within the first and second locating keyways, respectively, within the sub-shaft cavity of the other rotor body and the first and second sub-shaft locating keyways within the sub-shaft of the one rotor body as recited in the independent claim 6.

Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Shaw (U.S. Patent Number 2,332,271) and Harwath (U.S. Patent Number 4,728,271), each further discloses a state of the art.

Response to Arguments
7.	The amendment filed on 05/16/2022 has overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action mailed on 09/16/2021.
8.	Applicants’ arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746